           Case 1:17-cr-00511-SHS Document 400 Filed 07/20/21 Page 1 of 1


    NEW YORK
     LONDON
    SINGAPORE
                                                 Duane Morris~                                                                SHANGHAI
                                                                                                                              ATLANTA
                                                                                                                             BALTIMORE
  PHILADELPHIA                                             FIRM a• d AFFILIATE OFFICES                                      WILMINGTON
     CHICAGO                                                                                                                    MIAMI
 WASHINGTON, DC                                                                                                             BOCA RATON
  SAN FRANCISCO                                                                                                              PITTSBURGH
                                                             ERIC R. BRESLIN
  SILICON VALLEY                                                                                                               NEWARK
                                                      DIRECT DIAL: + I 973 424 2063
    SAN DI EGO                                                                                                               LAS VEGAS
                                                     PERSONAL FAX:+ I 973 556 1552
   LOS ANGELES                                                                                                              CHERRY HILL
                                                    E-MAIL : ERBreslin@duanemorris.com
     TAIWAN                                                                                                                  LAKE TAHOE
     BOSTON                                                 www.duanemorris.com                                               MYANMA R
     HOUSTON                                                                                                                    OMAN
      AUSTIN                                                                                                          A GCC REPRF.SENTATIYE OFFICE
      HANO I                                                                                                               OF DUANE MORRIS

 HO CI-II MINH CITY
                                                                                                                       ALLIANCES IN MEXICO
                                                                                                                           AND SRI LANKA



July 19, 2021                                                            MEMO ENDORSED
VIA ECF

Honorable Sidney H. Stein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

          Re:         United States v. Tavon Godfrey, No. 17-cr-00511 (SHS)

Dear Judge Stein:

         I write to request permission to staff one of my associates, Arletta Bussiere, on this case
to bill for her time and to put in an appearance on Mr. Godfrey's behalf. Ms. Bussiere greatly
assisted in the drafting of Mr. Godfrey's motion and reply letter pursuant to 28 U.S.C. § 2255.
Allowing her to bill for her earlier time and participate in this matter going forward will enable
us to provide Mr. Godfrey with the best representation in the most cost-effective manner.

       For the Court' s convenience, we have included a " So Ordered" line should the Court
grant our request. Thank you for your consideration.

                                                                              Respectfully submitted,

                                                                              /s/ Eric R. Breslin

                                                                              Eric R. Breslin



                                                                                ~
cc: All Counsel of Record (Via E

SO ORDERED



D UANE MORRI S LLP     A DELA WARE llMITED llAB/llTY PARTNERSHIP                                GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVER FRONT PLAZA, 1037 RAYMOND BLVD., SU IT E 1800                                   PHONE: + l 97 3 42 4 2000     FA X : + l 973 424 2001
NEWARK, NJ 07102 -5429
